Per Curiam.
[¶ 1] Bejan David Etemad appeals from a criminal judgment entered after a jury found him guilty of terrorizing. Etemad argues the verdict of guilty is not supported by sufficient evidence. We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding sufficient evidence supports Etemad's conviction.
[¶ 2] Etemad also argues the State violated his due process rights by failing to comply with N.D.R.Crim.P. 16 and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) when it introduced into evidence bodycam footage Etemad claimed he had not received in discovery. Etemad failed to raise that argument before the district court. This Court reviews for obvious error despite a party's failure to properly raise the issue if the error is one that "affects substantial rights." N.D.R.Crim.P. 52(b). Etemad failed to demonstrate admission of the bodycam footage significantly prejudiced him. See State v. Horn , 2014 ND 230, ¶ 12, 857 N.W.2d 77 ("A substantial right has not been denied unless the violation significantly prejudiced the defendant."). We summarily affirm under N.D.R.App.P. 35.1(a)(7).
[¶ 3] Gerald W. VandeWalle, C.J.
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte
Jon J. Jensen